Citation Nr: 0217148	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the 
spine, to include as secondary to service-connected cervical 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in May 2001 for additional development.  The RO complied 
with the remand instructions and has returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's arthritis of the spine was not manifested 
during service or within one year of separation from service 
and is not causally or etiologically related to his period 
of active service or to a service-connected disability.


CONCLUSION OF LAW

Arthritis of the spine was not incurred in or aggravated by 
active service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
disability of service origin.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of the 
discussions in the June 1997 rating decision, as well as the 
Statement of the Case dated July 1998, and the Supplemental 
Statements of the Case issued in July 1999 and August 2002.  

In the rating decision, the veteran was informed of the 
basis for the denial of his claim and of the type of 
evidence that he needed to submit to substantiate that 
claim.  In the Statement of the Case and Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  

In addition, the veteran was informed of the provisions of 
the VCAA by letter dated July 2001 and by the Board remand 
dated May 2001.  In August 2001, the veteran responded that 
he had no private medical records to submit.  He had 
received all medical care at the VA Medical Centers.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  Here, the RO provided the 
veteran with VA examinations and medical opinions and 
obtained relevant VA treatment records.  In addition, the 
veteran appeared at personal hearings before the RO and the 
Board.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

Generally, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service 
connection for arthritis may be presumed if a veteran served 
for 90 days or more during a period of war or after January 
1, 1947, and the condition manifested to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 
3.309(a).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a).  This regulation has been interpreted by 
the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims that he has arthritis of the spine due to 
his in-service injury or as secondary to his service-
connected cervical fracture.  The veteran's service medical 
records show that he sustained a fracture of the C5 vertebra 
in an automobile accident.  Those records contain no 
complaints or findings of a back disorder.

At a VA examination in April 1997, the veteran indicated 
that he had pain of the dorsal spine, and physical 
examination elicited tenderness and limited motion.  The 
examiner stated that he was unable to relate arthritis of 
the dorsal spine to the cervical injury.  Prior to the April 
1997 VA examination, the private treatment records, VA 
clinical records, and VA examinations of record were 
entirely negative for complaints or findings regarding a 
back disorder.  

At his personal hearing before the RO in December 1998, the 
veteran indicated his lower cervical spine when he was asked 
for which part of the back he desired service connection.  
He also testified that the pain radiated upward into the 
neck and head, but not downwards.  However, at his personal 
hearing before the Board in November 2000, the veteran 
offered extensive testimony on degenerative arthritis of the 
lumbar spine.  He described how this condition caused 
substantial impairment.  He also stated that he had been 
diagnosed with rheumatoid arthritis.  The veteran related 
that he had received no treatment for his back in service, 
and that he used nonprescription medication a few years 
following his discharge from service.

VA treatment records from January 2000 through October 2001 
show that the veteran was followed for chronic low back pain 
and arthritis.  VA clinical records include an August 2000 
x-ray report of the lumbosacral spine that identified 
moderate degenerative changes at the L4-L5 and L5-S1 levels.  
A December 2000 MRI of the lumbar spine found disc bulging 
at L4-L5 and L5-S1, with mild to moderate narrowing of the 
canal and foramina bilaterally at L4-L5.  

At a February 2002 VA examination, a medical history was 
reported of the development of arthritis of the entire 
spine, including dorsal and lumbar spines.  The veteran had 
also been diagnosed with rheumatoid arthritis.  Physical 
examination elicited tenderness and limited motion of the 
dorsolumbar spine.  The x-ray reports identified minimal 
degenerative changes of the dorsal spine and minimal 
degenerative changes of the lumbosacral spine with marginal 
spur formation and narrowed disc space.  The veteran was 
diagnosed with arthritis, dorsolumbar spine.  The examiner 
opined that, after a review of the records and the physical 
examination, it was not likely that the arthritis of the 
dorsal and lumbar spines were related to the cervical spine 
fracture.  The dorsal and lumbar spines constituted separate 
areas of arthritis.  Likewise, the rheumatoid arthritis was 
a separate entity that was not related to the cervical spine 
injury.

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against a grant of service 
connection for arthritis of the spine on a direct, 
presumptive, or secondary basis.  The veteran's service 
medical records and subsequent medical records did not 
contain any findings in relation to arthritis of the spine 
within one year of separation from service.  As discussed 
above, the medical evidence of record contains no complaint 
or diagnosis of arthritis of the spine until the date of the 
April 1997 VA examination, clearly more than one year after 
the veteran's separation from service.  Likewise, the 
veteran did not testify as to the receipt of any medical 
treatment for his spine within the years immediately 
following his discharge from active service.  In addition, 
no medical professional has related the veteran's spinal 
arthritis to an incident of active service, including the 
accident that resulted in the cervical fracture.  
Accordingly, service connection may not be granted on a 
direct or a presumptive basis.

As to the veteran's claim that his arthritis of the spine is 
due to his cervical fracture, the Board finds that the 
medical evidence of record does not support that contention.  
The VA examiners in April 1997 and February 2002 found that 
the dorsolumbar arthritis was not related to the cervical 
fracture.  The most recent examiner specifically found that 
the disabilities of the dorsal and lumbar spine constituted 
separate areas of arthritis, unrelated to the cervical 
fracture.  In short, no medical professional has found that 
the veteran's arthritis of the spine is due to or aggravated 
by his service-connected cervical fracture.  As a layperson, 
the veteran is not competent to provide a medical nexus.  
Brewer v. West, 11 Vet. App. 228, 234 (1998).  Accordingly, 
the Board can identify no basis under which to grant service 
connection and the appeal is denied.



ORDER

Service connection for arthritis of the spine is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

